Citation Nr: 1549957	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  13-09 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder with alcohol abuse (PTSD).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1967 to September 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a October 2011 rating decision of the New Orleans, Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for PTSD and assigned a noncompensable disability rating, effective March 3, 2011.

Subsequently, in a February 2013 rating decision, the RO increased the Veteran's PTSD evaluation to 10 percent, effective March 3, 2011. 

The Veteran's representative submitted a motion to advance the appeal on the Board's docket in October 2015.  The Veteran's representative stated that the Veteran was currently going through bankruptcy proceedings.  In light of the Veteran demonstrating a financial hardship, the motion to advance this appeal on the Board's docket has been granted pursuant to 38 U.S.C.A. § 7017(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2015).


FINDING OF FACT

The Veteran's service-connected PTSD has manifested to at least occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; more severe impairment has not been shown.


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.

The Veteran was provided VA medical examinations in May 2011 and November 2014.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.

Legal Criteria

Disability ratings are based on the average impairment of earning capacity established in the Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for loss of time from work proportionate to the severity of the disability.  38 C.F.R. § 4.1. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Because the Veteran is challenging the initially assigned disability rating, it has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board may, however, grant different levels of compensation effective from different dates based on the evidence, throughout the period from the time of the effective date of the award of service connection-March 3, 2011.  See Hart v. Mansfield, 121 Vet. App. 505 (2007). 

The Veteran's PTSD has been evaluated as 10 percent disabling under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  A 10 percent rating is warranted for PTSD where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  Thus, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

Facts

The Veteran was afforded a VA examination in May 2011.  His daughter accompanied him to the examination.  The Veteran reported being married for 42 years.  He had 4 daughters and 11 grandchildren.  He noted having a good relationship, with the occasional disagreement, with his spouse and with a good relationship with his children.  He stated that he "knows and speaks" to friends in his neighborhood and at work.  He noted that each month, he had a meal and drink with his veteran friends at the VFW and American Legion.  

Upon examination, it was noted that the Veteran's speech was hesitant, clear and coherent.  His attitude was cooperative, attentive and guarded and his mood was good.  His affect was constricted.  No delusions or hallucinations were noted.  The Veteran reported having sleeping problems for years, with initial insomnia.  No obsessive behavior, panic attacks or homicidal thoughts were noted.  His remote and recent memory were noted as mildly impaired.  Memory problems with delayed recall for the last few years and loss of focus were reported.  

The Veteran's PTSD symptoms were found to be recurrent and intrusive distressing recollections of events, including images, thoughts or perceptions; efforts to avoid thoughts, feelings or conversations associated with trauma; markedly diminished interest or participation in significant activities; and difficulty falling or staying asleep and hypervigilance.  Disturbances causing significant distress or impairment in social, occupational or other important areas of functioning were found.  It was noted that his symptoms, were mild, had various triggers and had been experienced since return from deployment.  

Avoidance and emotional numbness with daily alcohol use was also noted.  He stated that he usually drank a 6 pack of beer on a daily basis.  His daughter reported that the Veteran had "bottled-up anger" and road rage, although he appeared calm upon examination.  She also stated that the Veteran did not trust anyone.  She noted that he would sit outside for several hours and stare.  Minimal interaction with others was also noted.  The Veteran was diagnosed with PTSD, with alcohol abuse being related or part of his disorder.  A GAF score of 65 was provided.  

The Veteran's wife submitted a statement received by the RO in November 2011.  She noted that upon separation from service, the Veteran had changed.  He was quiet and unsociable.  She noted that he did not attend to "festivals, carnivals [or] shows."  He no longer went hunting with her relatives.  He didn't want to visit others.  He did not show her affection.  He also had nightmares, in which he would wave his arms in bed, hurting his wife.  It was noted that he started to sleep on the couch shortly after they were married, and continued to sleep on the couch now.  She stated that the Veteran drank lot of alcohol, due to the "bad memories."  It was noted that the Veteran would watch the television without sound.  

The Veteran was afforded another VA PTSD examination in November 2014.  The examiner noted that the Veteran had occupation and social impairment due to mild or transient symptoms which decreased his work efficiency and ability to perform occupational tasks only during periods of significant stress or; symptoms controlled by medication.  The Veteran reported that he continued to live with his wife of 47 years.  He noted occasional problems with controlling his temper, about 3-4 times per week.  He denied having trouble in public venues.  

The examiner noted that the Veteran had intense or prolonged psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event.  Feelings of detachment or estrangement from others were also found.  Irritable behavior or angry outbursts, exaggerated startled responses, problems with concentration and sleep disturbances were also noted.  The examiner also noted that the Veteran was friendly and cooperative, his affect was appropriate, his flow of thought was logical and goal directed and his insight and judgment were intact.  

Analysis

Following a review of the medical and lay evidence, the Board concludes that for the entire period on appeal, the Veteran's PTSD is most closely approximated by the criteria for a 30 percent disability rating.  The November 2011 VA examination report shows that the Veteran reported memory problems with delayed recall for the last few years.  The examiner noted that his remote and recent memory were mildly impaired.  Sleep problems with insomnia, for years, was also noted.  The November 2014 VA examination report indicates that the Veteran had occasional problems controlling his temper and it was noted that he had problems with concentration and sleep disturbances.  In addition, the Veteran's daughter reported that the Veteran would sit for hours and stare and his wife noted that the Veteran was quiet, unsociable.  The Veteran's wife also reported that he had nightmares which caused him to have to sleep away from her in case he hurt her.  Although some of the language in the examination reports mirrors the impairment level for a 10 percent rating, when reasonable doubt is resolved in the Veteran's favor, the Board finds that the impairment level more closely approximates a 30 percent rating.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2015).

Conversely, the Board does not find that the Veteran's symptoms are generally of similar severity, frequency, and duration as those described in the higher rating criteria for a 50 percent disability rating.  Notably, the Veteran has not displayed a flat affect, unusual speech patterns, panic attacks, impairment of long-term memory, or impaired judgement.  While the Veteran's daughter has noted that he does not trust anyone, it has been reported that he has a good relationship with his wife, children and friends.  As the Veteran's symptoms do not meet the rating criteria for a higher 50 percent disability rating, it follows that his symptoms also do not meet the even more severe rating criteria for an increased 70 or 100 percent disability rating.  Specifically, the Veteran has not displayed delusions, hallucinations, suicidal ideation, homicidal ideation, obsessional rituals, or that he is a danger to himself or others.  

Further, a GAF score of 65 was assigned in May 2011.  GAF scores between 61 and 70 indicate mild symptoms and impairment that correspond to those demonstrated by the Veteran, including depressed mood but generally functioning pretty well, with some meaningful interpersonal relationships.  Thus, the Board finds that Veteran's GAF score does not support a finding that he has the moderate symptomatology that would be more consistent with a 50 percent rating. 

In sum, the Board concludes that an initial disability rating of 30 percent, but no higher, is warranted for the Veteran's PTSD for the entire period on appeal.  As the Board already applied the benefit-of-the-doubt doctrine to award a higher rating and the preponderance of the evidence is against an even higher rating, there is no further doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Other Considerations

The above determination is based upon consideration of applicable rating provisions.  There is no showing that the Veteran's PTSD has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).  The evidence shows that the Veteran's service-connected PTSD results in anger, chronic sleep disorder and memory loss.  The symptoms of the Veteran's PTSD are accurately reflected by the schedular criteria.  Additionally, as the criteria for evaluating mental disorders reflect impairment levels from noncompensable to total impairment with non-exclusive examples of symptomatology, the Veteran's symptoms are contemplated by the rating schedule, and referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

Moreover, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  See Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014).  Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), it was held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such is raised by the record.  The Board notes that the May 2011 VA examination report shows that the Veteran was employed fulltime.   Accordingly, a TDIU claim has not been raised, and no action pursuant to Rice is necessary.


ORDER

An initial 30 percent rating, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


